181 F.2d 187
DIXIE OHIO EXPRESS COMPANY, Inc., Appellant,v.Arthur H. BERTRAM, Appellee.
No. 11044.
United States Court of Appeals Sixth Circuit.
April 18, 1950.

Appeal from the United States District Court for the Eastern District of Kentucky; Hiram Church Ford, Judge.
Stoll, Keenon & Park, Lexington, Ky., for appellant.
Leonard S. Stephens, Whitley City, Ky., for appellee.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel, and on consideration thereof,


2
It is ordered and adjudged that the judgment appealed from and entered of record on the Minutes of the District Court on April 22, 1949, be and the same is in all things affirmed upon the authority of Inter-City Trucking Co. v. Daniels, 181 Tenn. 126, 137, 178 S.W.2d 756.